                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

JINGQIU MAO LERCH,                                  )
                                                    )
              Plaintiff,                            )      No. 15 C 08646
                                                    )
       v.                                           )
                                                    )      Judge Edmond E. Chang
UNITED STATES OF AMERICA,                           )
                                                    )
              Defendant.                            )

                           MEMORANDUM OPINION AND ORDER

       In April 2011, the United States filed a judgment lien against the property at

294 Maplewood Road, Riverside, Illinois (call it the “Riverside property”). Exh. 42,

Abstract of Judgment. The title owner of the property is Jingqiu Lerch (Jingqiu). The

lien was a result of a judgment against William Lerch (William), Jingqiu’s husband,

who has since passed away. In 2015, Jingqiu brought a quiet-title action against the

federal government in state court, seeking to vacate the lien against her property. R.

1, Not. of Removal at 1.1 That action was removed to federal court and became this

lawsuit.2 See id. The government then filed a counterclaim seeking to foreclose on its

lien against the Riverside property, arguing that Jingqiu held the property as




       1Citations to the record are noted as “R.” followed by the docket number and the page
or paragraph number. The exhibits introduced during the bench trial are not on the docket,
but the parties’ preliminary exhibit list is. R. 77, Proposed Exh. List. Note that the parties
added two additional exhibits at trial: Exh. 60, Closing Docs. (including the bill of sale); Exh.
61, Jingqiu’s Bank Statements.
       2The Court has subject matter jurisdiction over these claims under 28 U.S.C. § 1444.
William’s nominee, that William was the true owner of the entire property, and that

the government’s lien was thus valid.3 R. 26, Answer and Counterclaim at 4-10.

      After the case was reassigned to this Court’s calendar, the Court held a bench

trial on December 13, 2018. At the trial, the witnesses were Alex Pulles, a financial

investigator for the government, and Jingqiu Lerch. Deposition testimony from

William Lerch was also entered into evidence.

      After considering all the evidence presented, the Court finds that the

government has not proven that Jingqiu owned the entire property as William’s

nominee. What the government has proved is that Jingqiu and William purchased

the house together and held the property as tenants in common. This means that the

government may foreclose on a 50% interest in the property, and Jingqiu retains

ownership of the other 50%.

                                    I. Background

      To understand the government’s asserted judgment lien requires going back to

the mid-1990s. In 1995, a company called National Lacquer purchased a site at 7411-

7431 South Green Street in Chicago. United States v. Capital Tax Corp., 545 F.3d

525, 528 (7th Cir. 2008) (for convenience’s sake, Capital Tax Corp. I). At the time,

William was managing National Lacquer’s operations at the site, and over the next

several years, William also became National Lacquer’s treasurer, and then a 50%

owner (he co-owned the company with another man, named Steven Pedi). United


      3Lerch   filed a motion for summary judgment on her quiet-title claim on August 10,
2017. R. 44, Pl. Br. Summary Judgment. The Court denied that motion, reasoning that there
were substantial factual disputes about whether Jingqiu was holding the property as a
nominee for William. R. 59, Order on Mot. Summary Judgment.
                                           2
States v. Capital Tax Corp., 2007 WL 54039, at *2-3 (N.D. Ill. Jan. 4, 2007) (call this

second opinion Capital Tax Corp. II). National Lacquer “reclaimed paint,

manufactured paints and coatings, and performed furniture stripping operations at

the site.” Capital Tax Corp. I, 545 F.3d at 528. In January of 1998, the Chicago

Department of Environment inspected the site and found hazardous waste. Capital

Tax Corp. II, 2007 WL 54039, at *3. In May 1998, the Environment Department

inspected the site again, this time with the Chicago Fire Department, and found more

problems, including leakage from old, “rusty, damaged” paint containers from the

site. Id. In July of the same year, National Lacquer entered into a settlement

agreement with Chicago, agreeing to repair or dispose of leaking containers. Id. In

October 2001, a different company, Capital Tax, obtained a tax deed for portions of

National Lacquer’s site, and sometime in 2002 it evicted William and National

Lacquer from those portions of the site. Id. at *4. But the hazardous waste had not

been entirely cleaned up—or the issue arose again—because in April 2002 William

put in an emergency call to the Department of Environment, alleging that Capital

Tax was moving containers from its portions of the site onto his. Id. at *5. Over a year

later, in July and August 2003, the United States Environmental Protection Agency

(EPA) got involved and inspected the site at least twice. Id. at *6-7. It issued

Unilateral Administrative Orders to Capital Tax, Pedi, and William in August,

demanding that they clean up the site. Id. at *7. In October 2003, the EPA began its

own clean-up of the site. Id.




                                           3
       After the EPA cleaned up the site, it attempted to recover its costs from Capital

Tax, Pedi, and William. Capital Tax Corp. I, 545 F.3d at 529; see also Capital Tax

Corp., 2007 WL 2225900, at *6-7 (N.D. Ill. Aug. 1, 2007) (Capital Tax Corp. III). Pedi

settled with the EPA, Capital Tax Corp. III, 2007 WL 2225900at *13, but the EPA

obtained judgments against Capital Tax and William. See generally, id. Jingqiu Lerch

did not know about the judgments—or the EPA investigation at all—until September

2010. R. 59, Order on Mot. Summary Judgment at 5.

       In the meantime, Jingqiu and William began a relationship. In 1997, the two

got married. On October 31, 1999, they both signed a sales contract to purchase the

Riverside property, Exh. 4, Sales Contract at 1,4 and on December 30, 1999, William

signed a home insurance application for the property, Exh. 7, Ins. App. at 2. But when

the closing took place on January 4, 2000, Jingqiu’s name was the only name on the

warranty deed that was transferred to her by the sellers that day. Exh. 23, Closing

Docs. at 2-4.

       In March 2001, Jingqiu refinanced the original mortgage that was used to

purchase the Riverside property. Exh. 8, Mortgage Note at 1; Exh. 2, Original

Mortgage Release at 1. As of March 2001, the balance on the refinanced mortgage

was $172,000. The debt was apparently paid off soon after, and on September 25,

2002, Jingqiu’s mortgagee recorded a satisfaction of it. See Exh. 9, Mortgage Release

at 1. Before the refinanced mortgage was paid off, William sold another property that


       4Jingqiu  testified that this exhibit is only a draft of the sales contract and argued that
it is inadmissible as a result. But the draft is not offered as evidence of a legally binding sales
contract, but it is relevant simply as one piece of evidence about the Lerches’ intent as to
ownership when they were planning on buying the Riverside property.
                                                4
he owned, this one located in Cicero, Illinois, and he personally received $118,000

from that transaction. Exh. 18, William Lerch Dep. at 269:20-270:5.

       Jingqiu and William separated in June 2001. Exh. 31, Diss. of Marriage at 1.

Jingqiu took a three-month trip to China, and when she returned, she did not move

back into the Riverside property. In November 2002, the divorce court issued a

divorce judgment requiring William to quitclaim any interest in the Riverside

property to Jingqiu, which he did. Exh. 31, Diss. of Marriage at 2. That quitclaim

deed was filed on December 5, 2002. Exh. 32, Quitclaim Deed. On the same day,

Jingqiu also filed a will, leaving the Riverside property to William in the event of her

death. Exh. 3, Will.5 The documents were filed just minutes apart. Compare Exh. 3,

Will (stamped at 13:55:34), with Exh. 32, Quitclaim Deed (stamped at 13:47:45).

       After Jingqiu and William’s 2001 separation, William was the primary

resident of the Riverside property. At some point after returning from her trip to

China, Jingqiu rented an apartment in Schaumburg, Illinois; she was living there at

the time of the divorce. Jingqiu visited the Riverside property in the years after that—

although the parties dispute how often, and for what length of time—but she did not

move back to live in the property permanently until September 2010. Instead, for the

most part, Jingqiu lived in New York City from 2005 through 2010. During that time,

she did not have a stable residence but instead stayed with friends or in short-term




       5Jingqiu argues that the will was legally ineffective because it was not signed by two
witnesses. R. 83, Lerch Mot. in Limine at 7. But the legal effectiveness (or not) of the will is
not the purpose of the evidence; instead, the will is evidence of Jingqiu’s intentions at the
time it was recorded. See R. 88, Order on Mots. in Limine at 2.
                                               5
rental situations and moved from one apartment to another—sometimes as

frequently as from one night to the next—often because she could not afford rent.

      After they divorced, Jingqiu and William had signed a lease of the Riverside

property, in which William agreed to pay monthly rent of $2,950. Exh. 33, Rent Agmt.

at 1. William stopped paying rent sometime in 2003 or 2004, after he was diagnosed

with cancer. At that point, he and Jingqiu decided that in lieu of rent, he would pay

the property taxes and cover all the utilities. But William stopped paying the property

taxes in 2013, and it appears that Jingqiu never enforced the rental agreement in any

way after that point.

                                II. Legal Standard

      A nominee is someone who holds legal title for the benefit of another person.

Because the nominee does not hold a valid ownership interest in the property, a

creditor of the property’s true owner can recover against it—even though the true

owner is not the legal title holder. Because “Illinois courts have never articulated a

detailed standard for what constitutes a nominee,” federal courts apply federal law

in the analysis. United States v. Szaflarski, 614 Fed. App’x. 836, 838 (7th Cir. 2015)

(non-precedential disposition). Typically, courts “consider several factors in

determining whether a titleholder is actually serving as a nominee for the benefit of

another.” Id. The factors include:

      (1) whether there is a close personal relationship between the nominee and the
      transferor; (2) the nominee paid little or no consideration for the property; (3)
      the parties placed the property in the name of the nominee in anticipation of
      collection activity; (4) the parties did not record the conveyance; and, (5) the
      transferor continues to exercise dominion and control over the property.



                                          6
Id. at 838-839; see also Stone v. United States, 2014 WL 1289788, at *10-11 (N.D. Ill.

March 31, 2014) (applying the same five factors).

       Typically, courts in the Seventh Circuit find that a party is holding property

as a nominee when there has been some sort of fraudulent conveyance designed to

hide the property from creditors. See United States v. Swan, 467 F.3d 655, 658 (7th

Cir. 2006) (“Suppose a person who wants to evade taxes parks his property with a

friend or family member. That would be a fraudulent conveyance, and so the person

to whom the property was conveyed would be deemed the taxpayer’s ‘nominee’ and

forced to cough it up.”).6 As explained next, that is not what happened in this case.




       6Other circuits do not require a fraudulent conveyance to find the legal titleholder a
nominee, but instead focus their inquiry on which party is the true beneficial owner of the
property. See Scoville v. United States, 250 F.3d 1198, 1202 (8th Cir. 2001) (“Regardless of
whether the relationship between May, Scoville and the property at issue was actually
fraudulent, the evidence amply demonstrates May's retention of a beneficial interest in the
farm and the insurance policy sufficient to carry the government's burden.”); Oxford Capital
Corp. v. United States, 211 F.3d 280, 284 (5th Cir. 2000) (“A nominee theory involves the
determination of the true beneficial ownership of the property.”).

        Although the Seventh Circuit has not held that a fraudulent conveyance is required
to find that a legal titleholder is a nominee, the cases in which it has applied the nominee
analysis involve an intent by at least some party to hide the assets involved. See, e.g.,
Szaflarski, 614 Fed. App’x. at 839-40 (finding that the title holder was a nominee because
her brother transferred the property to her after “discovering that he was subject to
investigation” and in order to “thwart[] a forfeiture action against him.”). In addition, the
factors usually considered—as set out in Szaflarski and Stone (described above)—assume a
transfer from the true owner to the title holder, and look specifically for a transfer “in
anticipation of collection activity.” Id. at 839. It is difficult to apply those factors here, in large
part because William never had legal title in the property to transfer to Jingqiu in the first
place. So the Court must look broadly to evidence of Jingqiu and William’s intent at the time
they purchased the property to determine whether they put it in Jingqiu’s name to avoid
collection activity.
                                                  7
                                    III. Analysis

                     A. Jingqiu was not William’s nominee.

      The government has not proven that Jingqiu held title in the entire property

merely as William’s nominee. It has not provided convincing evidence that Jingqiu

and William put the house in her name to hide it from his potential creditors, and it

is unlikely William would have had any motive to do so at the time they purchased

the home. What is actually likely—and what the government proved—is that Jingqiu

and William purchased the house together, to live in it and to own it together.

      1. There was no fraudulent conveyance from William to Jingqiu.

      There are four main reasons why there is insufficient evidence of a fraudulent

conveyance in this case. The first has to do with the timing of the purchase of the

Riverside property. As explained earlier, Jingqiu got legal title to the property on

January 4, 2000. See Exh. 23, Closing Docs. at 2-4. She and William had clearly

planned to purchase the property since at least October 31, 1999, because that is

when the sales contract (which Jingqiu testified at trial was just a draft) was first

signed. Exh. 4, Sales Contract at 1. But there is no persuasive evidence that William

would have anticipated a judgment against him at that time. He and National

Lacquer had already entered a settlement agreement with the Chicago Department

of Environment over a year before, in July 1998. Capital Tax Corp. II, 2007 WL 54039,

at *3. And after that, there is no evidence in the record that Chicago or the EPA were

investigating the property again until 2002. Id. at *5. So there is no reason to believe

in the time frame when the Lerches were planning to purchase the property (that is,



                                           8
between October 1999 and January 2000) that William was anticipating any

judgment against him.

       Second, there is another natural explanation for why William’s name was not

on the title to the property. William had filed for bankruptcy only three years earlier,

which almost surely damaged his credit. See Exh. 16, Bankr. Stmt. Fin. Affairs at 11

(signed by William on April 22, 1996); see also Trial Testimony (Pulles testified that

William’s bankruptcy began in 1996). As a result, it would have been difficult for him

to get a mortgage on the Riverside property, either under his name alone or co-signed

with Jingqiu. It is reasonable to infer that someone who had recently gone through

bankruptcy would not be on the mortgage for a new home, and that as a result they

would not be on the title either.7

       Third, Jingqiu credibly testified that she put in around $50,000 of her own

funds toward the down payment on the property, and she presented documentary

evidence to back up that claim. Specifically, the closing documents include images of

five checks, which Jingqiu testified she and William used to pay the down payment

for the property. Exh. 23, Closing Docs. at 12-13. The first three checks are made out

to William G. Lerch, in the amounts of $4,700, $50,000, and $2,500. Id. at 12. The

fourth check is made out to Jingqiu Lerch, in the amount of $36,230. Id. at 13. And


       7Although    it is not necessary to support this finding, the Court notes that William
testified to exactly this explanation in his deposition. Exh. 17, William Lerch Dep. at 81:24-
82:6 (“I had just gone through a bankruptcy and I was not creditworthy. I could not obtain a
mortgage.”); see also Exh. 18, William Lerch Dep. at 233:20-25. While Jingqiu did not
designate lines 1-6 of page 82 of the deposition, Exh. 17, she did designate William’s answers
at 82:9, 13-14. Given her pro se status, the Court also incorporates the questions before those
answers, beginning at 82:7, which illustrate that William was equating the title and the
mortgage in this way.
                                              9
the fifth check is also made out to Jingqiu Lerch, for $11,570. Id. The memo line has

a note that reads, “Final Payment T/L 1997 Honda Civic.” Id. Jingqiu testified that

both the fourth and fifth checks represented her own funds—the contribution she

personally made to the transaction. In response, the government argued that neither

of these checks really represented Jingqiu’s own money.

      On the fourth check (which was in the amount of $36,230), Jingqiu testified

that it came from her savings and was drawn from an account she held with Salomon

Smith Barney. The government argued that the money might not have been hers in

the first place and pointed to bank statements showing that almost $50,000 had been

recently deposited via four different checks into Jingqiu’s Salomon Smith Barney

bank account in November 1999—shortly before the closing date, but after Jingqiu

had already signed the sales contract in October 1999; there was trial testimony by

Jingqiu acknowledging the timing.8 See Exh. 61, Bank Statements at 10. Jingqiu

could not remember, and did not have records to show, where those deposits came

from, but testified at trial that she would have transferred them to her account from

overseas bank accounts she had at the time. The government did not track down the

sources of the funds or otherwise offer other evidence that the funds came from

someone other than Jingqiu herself. Jingqiu credibly testified that she no longer had

statements from her overseas bank accounts—or any other evidence about the


      8The   government used Jingqiu’s January 2000 account statement to point out a
withdrawal of $36,230 for a January 4, 2000 check to Harris Bank. Exh. 61, Bank Statements
at 19. Jingqiu acknowledged that was the fourth check identified in the closing documents.
The government then pointed to deposits into the account on November 12 ($932.49),
November 17 ($8,516.33), November 18 ($5,000), and November 19, 1999 ($35,000)—all
before she made the down payment withdrawal. Id. at 10.
                                           10
November 1999 deposits. That is believable and understandable: there is no reason

Jingqiu should have known in 2000 that she would be expected to show where the

funds for her down payment had come from over a decade later (the lien was filed in

2011), much less at a trial in 2018. Ultimately, the Court credits her live testimony

that she supplied the funds for the $36,230 check.

      On the fifth check, which was for $11,570, Jingqiu testified that it was the

insurance payout from a car accident that totaled her 1997 Honda Civic. The

government solicited testimony from Jingqiu that the Honda Civic might actually

have been purchased for her by one of William’s companies. But the fact that the

check was made out to Jingqiu alone supports the inference that she and William

viewed the car as hers. She credibly testified that the insurance payment were her

own funds. So the Court credits too that the $11,570 represented another set of funds

that Jinqiu put into the property. With those significant contributions to the down

payment, it is not likely that Jingqiu took title to the property to hide it from

William’s creditors. She had her own interest in the property—not just bare legal title

as a nominee.

      Finally, if Jingqiu and William put the house in Jingqiu’s name in an attempt

to hide it from William’s creditors, they would likely have done a better job of covering

up William’s involvement. For example, they would not have had William sign the

sales contract—even a draft version—from the beginning. And if William transferred

money into Jingqiu’s accounts to allow her to contribute to the down payment, he

could have transferred the entire down payment amount to her (eliminating the need



                                           11
for any funds directly from him at all). In short, they would have kept William from

participating in the transaction in any way. If putting Jingqiu’s name alone on the

title was a cover-up, then it was a bad one. So bad that it is not likely what happened.

      To be sure, it does seem unusual that William’s name was not on the deed to

the property, given that he contributed a significant amount to its purchase after

signing the sales contract (whether a draft or not) around three months earlier. But

those factors do not establish that William was the sole owner of the property, or that

he and Jingqiu hid his interest in it from the government. Instead, they suggest that

William and Jingqiu co-owned the property: they both contributed significantly to the

down payment. Given that for all practical purposes they treated the Riverside

property as a shared property, the explanation that William was not on the title

simply because he was not creditworthy at the time makes sense. The most likely

explanation is that Jingqiu and William planned to buy a house in both their names

(they both signed a sales contract in October 1999), and then realized that it would

be more practical to put the house in only Jingqiu’s name. And as explained later in

this opinion, Illinois law treats this circumstance as co-ownership, even though

William’s name was not formally on the deed.

              2. Jingqiu and William’s post-purchase behavior is
             evidence that they co-owned the Riverside property.

      At trial, in an effort to show that William was the true, 100% owner of the

property, the government pointed to evidence of William and Jingqiu’s behavior after

the purchase. But none of the post-purchase evidence undermines the probability

that William and Jingqiu co-owned the property at the time they purchased it. Yes,

                                          12
the post-purchase evidence suggests that the home was not Jingqiu’s alone. But none

of it suggests that the home was solely William’s either.

      First is the will that Jingqiu executed; it purported to leave the Riverside

property to William in the event of her death. In the wake of the Lerches’ divorce, on

December 5, 2002, William quitclaimed his interest in the Riverside property to

Jingqiu. Exh. 32, Quitclaim Deed. Just eight minutes after that quitclaim deed was

recorded with the Cook County Recorder of Deeds, Jingqiu recorded a will (in the

same Recorder’s office) that granted the Riverside property back to William in the

event of her death. Compare Exh. 3, Will (stamped at 13:55:34), with Exh. 32,

Quitclaim Deed (stamped at 13:47:45). The timing of the recordation of Jingqiu’s will

is suspicious. Jingqiu testified at trial that she filed this will because she was

concerned about something happening to her while she was traveling abroad

(especially, according to her, in the wake of the September 11, 2001 terrorist attacks).

Given that her parents lived in China and might have trouble sorting out her affairs

in the United States, and given that William knew her parents and would be able to

contact and help them, she wanted William to have control of her property if she

passed. That is a plausible explanation in rebutting the argument that the quitclaim

was a sham. But this evidence also bears on William and Jingqiu’s intentions when

they purchased the property: first, that William did have an ownership interest

(though not a 100% interest) in the property, which prompted the divorce settlement

to explicitly contain a provision requiring him to quitclaim the interest, see Exh. 31




                                          13
Diss. of Marriage at 2; and second, that it would be sensible for William to receive the

part ownership interest back, via the will, at the time of Jingqiu’s death.

       Moving on the next piece of post-purchase evidence, right before the Lerches’

divorce, the entire remaining balance of Jingqiu’s mortgage was paid off. As of March

21, 2001, Jingqiu owed $172,000 on the mortgage. Exh. 8, Mortgage Note at 1 (the

January 4, 2001 mortgage was refinanced on that date). On September 25, 2002,

Jingqiu’s mortgagee recorded a satisfaction of its debt. See Exh. 9, Mortgage Release

at 1. That means someone came up with around $172,000 during 2001 and 2002 to

pay off the mortgage. It is more likely than not that William provided at least the

bulk of the necessary funds. Jingqiu has not been able to identify where the funds for

the satisfaction came from and did not attempt to explain them at trial. It is one thing

not to have records of down payment money, but it is quite another to be unable to

explain (even verbally) where the $172,000 came from. On top of this, William

acknowledged in his deposition that the $118,000 he received from the sale of his

Cicero property might have been used “to pay off the [Riverside] mortgage.” Exh. 18,

William Lerch Dep. at 234:18-235:2.9 So William had funds available to pay a

substantial portion of the mortgage balance; there is no evidence to suggest Jingqiu

had anything similar.


       9During    the deposition, William testified that he was unsure whether the funds from
the Cicero property would have been used for the Riverside down payment or whether instead
they were used for the satisfaction of the Riverside mortgage, though he said it was “certain”
that they were used for at least one of those transactions. Exh. 18, William Lerch Dep. at
234:22.. But based on the timing, it is clear that it would have been the satisfaction of the
mortgage. William received a check transferring the $118,00 from the sale of the Cicero
property in August 2001—after the Riverside mortgage was refinanced, but before it was
satisfied. Id. at 269:20-270:11.
                                             14
      William’s decision to pay off most of the mortgage balance is suspicious because

he chose to pay off the debt on a property that he was about give up his interest in.

By the time that the mortgage’s satisfaction was recorded in September 2002, Jingqiu

and William had been separated for almost a year, and they were less than two

months away from finalizing their divorce. To be sure, it could have been a generous

gesture on William’s part—he may have wanted to square away Jingqiu’s financial

affairs before their marriage ended for good. Or, more likely (especially considered

together with the timing of the filings of the quitclaim deed and Jingqiu’s will a few

months later), it suggests that William anticipated keeping some beneficial interest

in the property even after the divorce.

      The third post-purchase evidence in dispute is that, after William and

Jingqiu’s separation, William lived in the property most of the time instead of

Jingqiu. Also, even though Jingqiu did not have a stable residence in New York City,

and William had stopped paying the rent early on, she never attempted to evict him—

either to live in the Riverside property herself or to sell it for cash. The government

argued that Jingqiu never evicted William because, for all practical purposes, the

property was his, and she could not evict him. Jingqiu, on the other hand, testified

that she was trying to help him out after he was diagnosed with cancer, and that she

trusted him to pay the rent eventually. It is possible both explanations have some

truth to them: William had a beneficial partial interest in the property, which he took

advantage of after his divorce from Jingqiu, while Jingqiu reasonably expected some

form of rent from him and considered herself able to move back in if she needed to.



                                          15
Jingqiu may either have opted not to evict William because she felt bad for him, or

she might have felt she could not do so because the property was his, too. Neither

explanation undermines the probability that she also had an ownership interest in

the property.

      Lastly, after the purchase of the Riverside property, William paid the property

taxes for it beginning in either 2003 or 2004. At trial, Jingqiu maintained that he did

so instead of paying the rent that they had agreed to in 2003. William’s payment of

the property taxes weighs slightly toward the inference that he considered himself at

least a part owner of the property, but it does not establish that he owned the home

alone—especially not at the time the property was purchased. All in all, none of the

post-purchase evidence undermines the probability that Jingqiu had some ownership

interest in the property.

B. William and Jingqiu held the Riverside property as tenants in common.

          1. Illinois law recognizes a beneficial interest in property
                     when the parties intend to create one.

      As explained above, the government has not proven that Jingqiu and William

put the Riverside property in Jingqiu’s to hide it from William’s creditors, so Jingqiu

is not William’s mere nominee. But the evidence described above points to Jingqiu

and William co-owning the property—the couple did not treat the property as

Jingqiu’s alone. Under Illinois law, if Jingqiu and William intended for William to

have a partial ownership interest in the property when it was purchased, then

William held a beneficial interest in the property under the Illinois doctrine of

resulting trusts:

                                          16
       A resulting trust … is created by operation of law and has its roots in the
       presumed intention of the parties. A court of equity will raise a resulting trust
       where land is bought with the money of one person and title is taken in the
       name of another. … A resulting trust arises, if at all, at the instant legal title
       is taken and the title vests.

Wright v. Wright, 118 N.E.2d 280, 283 (Ill. 1954) (cleaned up).10 Finding a resulting

trust requires “clear, convincing and unmistakable” evidence. Scanlon v. Scanlon,

127 N.E.2d 435, 438 (Ill. 1955).

       Historically, Illinois courts have applied a presumption that no resulting trust

arises when a husband purchases property and title to the property is placed in the

name of his wife—that sort of transaction is presumed to be a gift. Scanlon, 127

N.E.2d at 438-39; see e.g., Baker v. Baker, 107 N.E.2d 711 (Ill. 1952). But that

presumption can be overcome by evidence that the purchase was not intended as a

gift at all, and that the husband remained in control of the property. See In re Estate

of Koch, 697 N.E.2d 931, 933 (Ill. App. Ct. 1998) (setting out several factors weighing

toward both spouses having a beneficial interest in the property: “(1) the property

constituted all or substantially all of the husband's estate; (2) the husband made

improvements to the property; (3) the husband paid the taxes and/or the mortgage

debt on the property; (4) the husband occupied the property as his home or place of

business; and (5) the husband exercised control over or managed the property.”). In

Scanlon v. Scanlon, the Illinois Supreme Court found a resulting trust where a

husband and wife purchased property using both their funds, but where it was clear



       10This opinion uses (cleaned up) to indicate that internal quotation marks, alterations,
and citations have been omitted from quotations. See Jack Metzler, Cleaning Up Quotations,
18 Journal of Appellate Practice and Process 143 (2017).
                                              17
that the decision to put title in the wife’s name only was not meant as a gift. 127

N.E.2d 435 (Ill. 1955). More recently, in In re Estate of Koch, the Illinois Appellate

Court found a resulting trust where the husband had paid for the lot, paid the taxes,

“transacted all of the business” involving the lot, and “managed the property.” 697

N.E. 2d at 933-34 (citing Scanlon approvingly).

      Here the evidence shows that, at the time they purchased the Riverside

property, William and Jingqiu intended that they would both have beneficial

interests in it, and that the property was not a gift from William to Jingqiu. During

his deposition, William himself testified that his contributions to the down payment

were not a gift to Jingqiu: “I don’t think I’d call it a gift. I think I would call it my

share of a house that I am going to live in.” Exh. 17, William Lerch Dep. at 82:21-

83:1. So William clearly considered himself to own a share of the house and to have

paid for it, which aligns with his holding a resulting trust in the property along with

Jingqiu.

      Several other pieces of evidence also show that the couple owned the home

together, as a family home for the two of them, at least at the time they purchased it

and continuing until the lien was filed. Indeed, this Opinion described the evidence

of co-ownership in the explanation of why neither William nor Jingqiu was the sole

owner. In summary, first there is no dispute that William paid a substantial part of

the down payment on the Riverside property, and he likely paid most of the

satisfaction of the mortgage. That suggests he had a beneficial interest in it. Second,

the fact that he was the one to stay in the house after the divorce—even as Jingqiu



                                           18
had no stable place to live in New York City—suggests that the couple did not see it

as Jingqiu’s house alone in the years before the divorce. Third, the fact that Jingqiu

recorded her will at virtually the same time as the quitclaim deed suggests that the

two always saw it as both their house. And finally, the fact that William paid the

property taxes for almost a decade suggests that he maintained control of the

property and an interest in it.

                 2. The default rule makes William and Jingqiu
                              tenants in common.

      The bottom line is this: although William and Jingqiu did not purchase the

home in Jingqiu’s name alone in order to hide it from William’s potential creditors, it

is likely that they bought it as a home for the two of them, and that they both intended

to benefit from ownership of it. Under Illinois law, William thus held a resulting trust

in his interest in the property. Because in Illinois co-ownership of property that is not

expressly declared to be a joint tenancy (or a tenancy by the entireties) is a tenancy

in common, Jingqiu and William were thus tenants in common. 765 ILCS 1005/1 (“No

estate in joint tenancy in any lands … shall be held or claimed … unless the premises

therein mentioned shall be expressly declared to pass not in tenancy in common but

in joint tenancy; and every such estate other than to executors and trustees … shall

be deemed to be in tenancy in common.”).

      Although neither party expressly argued at trial that Jingqiu and William co-

owned the Riverside property—the government argued that William was its sole

rightful owner, Jingqiu argued that she was—this result should not come as a

surprise to them. The factual basis for the finding that William held a beneficial

                                           19
interest in the property, and that it was held by him and Jingqiu together as a

tenancy in common, completely overlaps with the factual inquiry that was required

in the nominee analysis. And the government had already mentioned the possibility

of a tenancy in common: in its summary judgment briefing, it argued that if Jingqiu

held an interest in the property along with William, then the co-ownership would not

be a joint tenancy, but instead would be a tenancy in common. R. 53, Def. Resp. Br.

Summary Judgment at 5-6. It is not surprising that the parties took the position that

was most advantageous to them—sole ownership—but the facts do not support either

side. Instead, Jinqiu and William held the Riverside property as tenants in common.

                                      IV. Conclusion

       For the reasons stated above, the Court finds that Jingqiu and William held

the property as tenants in common. So the Court grants partial judgment for Lerch,

and partial judgment for the government: in light of the government’s lien on

William’s tenancy, the government can force a sale—but it can only recover half of

the proceeds from that sale.11 Jingqiu is entitled to the other half of the proceeds. The

Court will stay the execution of this judgment for 90 days, exercising its discretion




       11“When  a husband and wife hold joint title to real estate, a strong presumption arises
that each spouse has an undivided one-half interest, irrespective of the contributions made
by each to the acquisition of the property.” In re Snyder, 436 B.R. 81, 89 (Bankr. N.D. Ill.
2010) (citing Capogreco v. Capogreco, 378 N.E.2d 279 (Ill. App. 1978)).
                                              20
under Federal Rule of Civil Procedure 62(a) to give the parties time to work out an

agreed sale or another arrangement. A status hearing is set for February 26, 2019 at

10:30 a.m.



                                                   ENTERED:



                                                         s/Edmond E. Chang
                                                   Honorable Edmond E. Chang
                                                   United States District Judge

DATE: January 24, 2019




                                        21
